 

Final Version

 

ALLIANCE AGREEMENT

 

THIS ALLIANCE AGREEMENT (“Agreement”) dated as of March 28, 2013 (“Effective
Date”) is among CEGEDIM Inc. (Opus Health Division), a company with its
headquarters located at 1425 US Highway 206, Bedminster, NJ 07921 (“CEGEDIM”),
and Grandparents.com, Inc., a Delaware corporation with offices at 589 Eighth
Avenue, 6th Floor, New York, NY 10018 and Grand Card, LLC, a Florida limited
liability company with offices at 589 Eighth Avenue, New York, New York 10018
(Grandparents.com Inc. and Grand Card LLC being collectively referred to as
“GRAND CARD”). CEGEDIM and GRAND CARD are sometimes referred to herein as a
“Party” or, collectively, as the “Parties.”

 

WHEREAS, CEGEDIM has developed a proprietary claims processing and business
rules engine (“Claim Processing Engine”) and is in the business of providing
monetary discount co-pay cards, debit cards funding, claims adjudication and
adherence programs and other marketing solutions and customer support services
to the pharmaceutical industry;

 

WHEREAS, GRAND CARD is a wholly-owned subsidiary of Grandparents.com, Inc., a
public company, and wishes to enter into the Alliance (as hereinafter defined)
with CEGEDIM;

 

WHEREAS, the Parties wish to cooperate in order to develop high-value member
benefit programs (“Program(s)”) that provide cash rewards on a debit card
(“Card”) to members of the general public who become holders of the Card
(collectively, “Members”), when the Members purchase certain selected products
or services of participating sponsors (“Sponsors”) who wish to enroll in the
Programs;

 

WHEREAS, the Parties have agreed that it is in their mutual best interests that
CEGEDIM and GRAND CARD enter into a strategic alliance (“Alliance”), to maximize
their respective capabilities and business potential in providing the benefits
of the Programs to Members combining their respective strengths, technology,
market presence and expertise.

 

NOW, THEREFORE, the Parties hereto, acting through their duly authorized
representatives, have agreed that CEGEDIM and GRAND CARD will form and
administer the Alliance pursuant to the terms and conditions contained herein.

 

1.            SCOPE

 

1.1          The Alliance shall be an exclusive alliance between CEGEDIM and
GRAND CARD for the purpose of pursuing the Programs on an international basis.
The exclusivity shall apply worldwide where the Parties decide to implement the
Programs (“Territory”); provided that the Parties will initially work together
in the territory of the United States of America and thereafter may by mutual
agreement expand the Territory to other countries. The exclusivity provided for
herein means that for the term of this Agreement, CEGEDIM shall be GRAND CARD’s
exclusive authorized manager of the Programs in the Territory and GRAND CARD
shall exclusively use CEGEDIM’s Services (as defined in Section 4.4) in
connection with the Programs. Conversely, CEGEDIM agrees that wherever a Program
is rolled out in the Territory, and for the term of the Agreement, it: (1) will
not provide services substantially similar to the Services for any Competitor of
GRAND CARD for substantially similar function as the Card. For purpose of this
Subsection 1.1, the term “Competitor of GRAND CARD” is defined as any person
that develops, markets or provides in a country where a Program is rolled out,
services similar to and that compete directly with the services provided by
GRAND CARD, excluding services pertaining to: (i) the market segment of
pharmaceutical and healthcare, including but not limited to, prescription drugs,
medical devices, Over The Counter (OTC), dietary supplements, nutrition products
and so-called functional food products; or (ii) the market segment of Consumer
Packaged Goods (CPG) (soft drinks, pre-packaged food, toiletries…), provided
that CEGEDIM does not provide services for CPG using similar business rules as
those developed for GRAND CARD.

 

 

 

 

1.2          Insufficient Transaction Volumes. Notwithstanding anything to the
contrary, CEGEDIM may terminate the exclusivity and non compete obligation set
forth in Section 1.1 if the following minimum transaction volumes generated
under this Agreement are not met within the following periods: 250,000
transactions by the end of 2014 after the Grand Card program has been officially
launched to the public (the “Grand Opening”) subject to an initial ‘beta’ test
period; 500,000 transactions by the end of 2015; 1,000,000 transactions by the
end of 2016. For purpose of this Section 1.2, “transaction” means the process
pursuant to which CEGEDIM will adjudicate a cash rebate redemption claim for a
given Card issued under any applicable Program.

 

1.3          The use of the term “Alliance” in describing activities to be
conducted by CEGEDIM and GRAND CARD pursuant to this Agreement shall be
construed to mean only activities to be conducted jointly by CEGEDIM and GRAND
CARD for their mutual benefit. As more fully set forth in Subsection 2.2, the
“Alliance” is not a separate entity but is merely intended to be a descriptive
term to refer to CEGEDIM and GRAND CARD when conducting combined operations
under this Agreement.

 

1.4          To the extent that either CEGEDIM or GRAND CARD is unable to give
full support to the efforts of the Alliance in a given instance, such Party
shall notify the other such Party of any such constraints and CEGEDIM and GRAND
CARD agree to work to minimize the effect of such constraints on the Alliance.
It is the stated intent of both CEGEDIM and GRAND CARD in executing this
Agreement, to put forth their respective commercially reasonable best efforts to
make the Alliance work for their mutual benefit and it is recognized that only
through cooperation and the exchange of information can the mutual operations be
conducted most effectively.

 

1.5          In the formation of this Alliance, CEGEDIM and GRAND CARD have
agreed that it is their mutual intent to furnish benefits to the Members which
are of a high value and quality. It is, further, the intent of CEGEDIM and GRAND
CARD to develop improved equipment and techniques for providing quality services
to the Sponsors of the Programs.

 

2.            RELATIONS BETWEEN THE PARTIES

 

2.1          In conducting operations pursuant to the Alliance, it is
anticipated that GRAND CARD will act as the primary marketer and lead contractor
in concluding arrangements and performing operations for the Sponsors and other
customers served by the Alliance. As a lead contractor, GRAND CARD shall be
responsible for the marketing and promotion of the Programs, membership
procurement and procurement of business partners; provided that CEGEDIM may take
the lead whenever possible for referencing GRAND CARD to pharmaceutical
manufacturers. In conducting operations pursuant to the Alliance, it is
anticipated that CEGEDIM will normally act as a backend processor. As a backend
processor, CEGEDIM shall be in charge of activities such as management of
pharmaceutical and retail Sponsors data and the related processing using its
Claim Processing Engine. A detailed Responsibility Matrix set forth in Appendix
1 indicates who is responsible for certain listed tasks.

 

2

 

 

2.2          It is the specific intent of the Parties that this Agreement and
the Alliance created hereby is to be construed only as a business alliance
between CEGEDIM and GRAND CARD as two independent business entities and is not,
nor shall it be deemed to be, a separate entity or a partnership or any similar
arrangement, nor shall any master/servant or employer/employee relationship be
created between the Parties. Each Party hereto is an independent contractor and
each Party shall control the methods and means by which its own services are
provided through the Alliance, pursuant to this Agreement. Notwithstanding the
foregoing, the Parties agree that no later than twelve (12) months from the
Effective Date or earlier if requested by CEGEDIM, CEGEDIM shall have the option
to purchase a twenty-five percent (25%) ownership interest in GRAND CARD
(“Option”). If CEGEDIM elects to exercise the Option, then (A) the Parties shall
have equal voting power over GRAND CARD by substituting provisions relating to
the Steering Committee in Section 5.3 for any management and control provisions
under the GRAND CARD Operating Agreement, and (B) the continuation of the
Programs and the business and operations of the Alliance by GRAND CARD will be
conducted as an entity owned seventy five percent (75%) by Grandparents.com,
Inc. and twenty-five percent (25%) by CEGEDIM, as opposed to by the Alliance
under this Agreement, any such potential purchase and continuation to be on the
same economic terms (and provide substantially similar economic benefits) as are
contemplated under this Agreement, including, without limitation, Subsection
4.3, and on such other terms as the Parties may mutually agree in writing.

 

2.3          Each Party hereto shall remain responsible for the payment of its
own taxes and, by executing this Agreement, no Party shall be deemed to accept
any responsibility for the payment of any taxes accruing to any other Party,
whether under this Agreement or otherwise.

 

2.4          The employees of CEGEDIM shall not be deemed to be the employees,
servants or agents of GRAND CARD, nor shall the employees of GRAND CARD be
deemed to be the employees, servants or agents of CEGEDIM.

 

2.5          In conducting operations pursuant to the Alliance, CEGEDIM and
GRAND CARD shall endeavor, to the extent possible through negotiations, to
execute contracts with third parties which provide for the allocation and
assumption of risk, indemnity obligations and other matters which are consistent
with those set forth in this Agreement.

 

2.6          Each of CEGEDIM and GRAND CARD shall be responsible for carrying
and maintaining its own insurance to cover its operations pursuant to the
Alliance and the liabilities and obligations it has assumed under any contracts
and this Agreement.

 

2.7          As between the Parties, the provisions of this Agreement shall
govern all relations between CEGEDIM, on the one hand, and GRAND CARD, on the
other hand, but such provisions shall not confer any rights (whether as a third
party beneficiary or otherwise) unto any person or entity who is not a Party
hereto.

 

3

 

 

3.            TERM AND TERMINATION

 

3.1          Term. This Agreement shall commence and be effective as of the
Effective Date. The initial term shall be for a four (4) year period (the
“Initial Term”). This Agreement shall then automatically renew for successive
four (4) year periods (each period, a “Renewal Term”); unless, (1) at the time
of such renewal, fewer than five hundred thousand (500,000) Cards have been
issued, or (2) a Party notifies the other of its intent not to renew the
Agreement at least one hundred and twenty (120) days prior to the end of the
Initial Term or Renewal Term, as the case may be; provided, however, that any
Party which notifies the other of its intent not to renew shall thereafter be
subject to the exclusivity and non compete obligation set forth in Section 1.1
for a period of twelve 12) months after the effective date of termination. As
used in this Agreement, “Term” means and includes the Initial Term and each
succeeding Renewal Term (if any).

 

3.2          Termination for Breach. If either CEGEDIM or GRAND CARD materially
defaults in the performance of its obligations hereunder, then the
non-defaulting Party (CEGEDIM or GRAND CARD, as applicable may give written
notice to the defaulting Party that, if the default is not cured within sixty
(60) days, this Agreement will be terminated. If the non-defaulting Party gives
such notice and the default is not cured during the sixty (60) day period, then
this Agreement shall automatically terminate at the end of such sixty (60) day
period; provided that if such default is capable of being cured and the
defaulting Party has commenced and is diligently pursuing such cure, such sixty
(60) day period shall be extended for up to an additional sixty (60) days.

 

3.3          Termination for Bankruptcy. A Party may terminate this Agreement
immediately upon notice, if any other Party files a petition for bankruptcy or
insolvency, has an involuntary petition for bankruptcy or insolvency filed
against it, commences an action providing for relief under bankruptcy laws,
files for the appointment of a receiver, or is adjudicated bankrupt in a
bankruptcy proceeding. CEGEDIM may also voluntarily or involuntarily shut down
its OPUS Health commercial operation and terminate this Agreement without fault
with a sixty (60) days prior notice to GRAND CARD. In such case, within ten (10)
days from receipt of the termination notice, GRAND CARD shall have the right to
make an offer to purchase all of CEGEDIM’s right, title, and interest in and to
its Claim Processing Engine, including but not limited to all copyrights, trade
secrets and patent rights. Time is of the essence of this provision and GRAND
CARD’s failure to make a timely offer to CEGEDIM shall be deemed a waiver of
this right.

 

3.4          Change of Control Termination. Either Party may terminate this
Agreement by providing written notice of termination to the other Party at least
sixty (60) days prior to termination, if the other Party undergoes a Change of
Control with a direct competitor of the terminating Party or has signed an
agreement that will result in it undergoing a Change of Control with a direct
competitor of the terminating Party upon satisfaction of any conditions stated
in that agreement. For purpose of this Subsection 3.4, “Change of Control” means
with respect to a Party: (i) a sale or assignment, by operation of law or
otherwise, of all or substantially all the assets involving such Party or its
line of business to which this Agreement relates to another person ; (ii) a
merger or consolidation by such Party with or into another person where, as a
result of such transaction, the shareholders of such person own more than 50% of
the combined entity; or (iii) a sale of beneficial ownership of a Party's voting
securities to another person where such entity, as a result of such sale, owns
more than 50% of the outstanding voting securities of such Party.

 

4

 

 

3.5          Consequence of Termination or Expiration. In the event of
termination of this Agreement, CEGEDIM agrees that it shall withdraw as a member
of GRAND CARD for a certain amount to be agreed upon by the parties provided,
however, that in no event shall CEGEDIM maintain any voting or economic interest
as a member of GRAND CARD after the date of termination of this Agreement.
Without prejudice to any other remedy for breach of this Agreement, but subject
to Subsection 3.6 hereof, upon termination or expiration of this Agreement, (A)
all rights and obligations of each Party under this Agreement will immediately
cease, except to the extent such rights and obligations have already accrued or
expressly survive such termination or expiration; (B) GRAND CARD and its
Affiliates will immediately cease to introduce new offers to the Programs; (C)
GRAND CARD and its Affiliates will cease to represent themselves as in alliance
with CEGEDIM, except for purposes of the Services and Programs which are to be
continued during the transitional period under Subsection 3.6; (D) CEGEDIM and
its Affiliates will cease to represent GRAND CARD as in alliance with CEGEDIM,
except for purposes of the Services and Programs which are to be continued
during the transitional period under Subsection 3.6; and (E) except to the
extent necessary for provision of the Services and management of the Programs
during the transitional period under Subsection 3.6, each Party will at its sole
cost and expense promptly cease use of, and at any other Party’s option, either
promptly destroy or return to such other Party: (i) all Trademarks, files and
other materials provided by such other Party under this Agreement, and (ii) all
Confidential Information of such other Party. For purpose of this Agreement,
“Affiliate” shall mean any company that directly or indirectly controls or is
controlled by or is under common control with, a Party hereto by means of
ownership of more than fifty percent (50%) of the voting shares or similar
interest in said company, or the power to direct or cause the direction of the
management and policies of the relevant company.

 

3.6          Transition Period. Notwithstanding the above, CEGEDIM will continue
to provide all Services and manage the Programs as provided under this Agreement
for a transitional period which shall not exceed a maximum of twelve (12) month
from the effective date of termination (“Transition Period”). During the
Transition Period, CEGEDIM will continue, and the terms and conditions of this
Agreement shall continue to apply, for GRAND CARD to identify and enter into an
agreement with a suitable alternative entity to perform CEGEDIM's Services and
manage the Programs and transfer such Services and Program management to such
alternative entity. CEGEDIM agrees that it will cooperate in the transitioning
of such services and Program management to such alternative entity. GRAND CARD
agrees that it will use commercially reasonable efforts to identify such a
suitable alternative entity during the Transition Period.

 

4.            ALLIANCE FEATURES

 

4.1          Business Objectives. The primary objective of the Alliance is to
position the Card as the premier provider of cash rebates for prescription/OTC
drug purchases and many other consumer goods and services. The Card will be
backed by funding accounts and Members will receive cash rewards for qualified
purchases from participating Sponsors. The Programs would potentially cover
prescription or nonprescription products purchased at retailers such as, purely
by way of example, a CVS store, electronics purchased at Best Buy, toys
purchased at Toys R Us, car rentals at Hertz, mobile, TV, Internet and other
services at AT&T, and the like.

 

5

 

 

4.2          Member Benefits. Individual Members who wish to receive the Card
will be able to take advantage of the cash rebate Programs for selected products
and Services of participating Sponsors. The Card will offer certain cash rebate
benefits to Members for the selected products and services (including
prescription drugs). Every time a cash rebate is processed by CEGEDIM and is
credited on the Member’s Card, the Member will be notified by email. Members
will have access to the rebate lists of participating Sponsors and special
coupons on certain brand name drugs and other products and services via the
Grand Card website (the “Website”).

 

4.3          Alliance Costs and Revenue Split. Each Party will utilize its own
staff and working capital for its own internal operational obligations, as
needed, in performing its responsibilities and obligations under this Agreement,
including under the Responsibility Matrix in Appendix 1, without a charge to the
other Party or the Alliance or the revenues therefrom. In instances where both
Parties are listed in the Responsibility Matrix for the same task as shared
responsibility, then the Steering Committee will allocate the costs of such task
between the Parties. For the avoidance of doubt, the costs pertaining to the
marketing and promotion of the Programs, including the costs of hiring celebrity
talent for such marketing and promotion will be borne by GRAND CARD. Special
funding requirements and budgets may be decided from time to time by the
Steering Committee. Unless otherwise agreed in writing by the Parties, all costs
and funding (except the costs and funding needed for the obligations described
in the first and second sentence of this Subsection 4.3 which will be borne by
the Party performing such obligations) will be provided seventy five percent
(75%) by GRAND CARD and twenty five percent (25%) by CEGEDIM; provided that in
the event that the Alliance has cash available to fund expenses, such cash shall
be utilized to fund such expenses in lieu of direct funding by the Parties; and
provided further that direct out of pocket costs in operating the business of
the Alliance, including (i) Card fulfillment, and (ii) all fees and charges paid
by GRAND CARD to JPMorgan Chase Bank, N.A. (“Chase”) under the Card Issuance
Agreement dated August 24, 2012 between GRAND CARD and Chase or any substitute
card issuer (collectively, the “Direct Operating Costs”), will be recouped by
the advancing Party or Parties from the revenues of the Alliance before those
revenues are distributed to the Parties in accordance with their respective
shares under this Subsection 4.3. GRAND CARD and CEGEDIM agree they will share
the revenues yielded from the Alliance (after deduction of cash utilized to fund
the Direct Operating Costs to be recouped from such revenues as provided above)
based on the following percentage allocation: 75% revenues for GRAND CARD and
25% revenues for CEGEDIM.

 

4.4          CEGEDIM Services. In order for the Alliance to build and manage the
Programs and issue the Card, CEGEDIM shall perform the services (“Services”)
described and set out in Appendix 5 of this Agreement. Each cash rebate amount
will be negotiated by GRAND CARD with the Sponsor. CEGEDIM shall provide such
resources and utilize such employees and/or consultants as it reasonably deems
necessary to perform the Services. The manner and means used by CEGEDIM to
perform the Services will be discussed and agreed with GRAND CARD during a
Steering Committee meeting prior to the performance of such Services.

 

4.5          Programs SOWs. Each specific Program the Parties wish to deploy
shall be covered by a separate Statement of Work (“SOW”) agreed upon by both
Parties. A Party may refuse to enter a SOW if in its reasonable opinion there is
a business, financial or legal rational to do so. Each fully executed SOW shall
be annexed to this Agreement as a specially numbered SOW (SOW No. 1, SOW No. 2,
etc…) and shall become part of this Agreement. Each such SOW shall contain a
description of the Program and Services, the anticipated period of performance,
a payment schedule and any other items agreed to by the Parties for purpose of
the Program.

 

6

 

 

4.6          Performance. If the fulfillment of CEGEDIM’s obligations or
achievement of any particular task attributed to CEGEDIM as per Appendix 1 is
dependent upon performance and/or completion of tasks within the control of
GRAND CARD, the projected dates for accomplishing such obligations or tasks will
be approximately adjusted to reflect any changes in such tasks or the project
schedule for their performance which are caused by any delay by GRAND CARD in
performance or completion of its tasks. CEGEDIM shall complete the relevant
tasks provided that GRAND CARD completes the required GRAND CARD tasks. If the
fulfillment of GRAND CARD’s obligations or achievement of any particular task
attributed to GRAND CARD as per Appendix 1 is dependent upon performance and/or
completion of tasks within the control of CEGEDIM, the projected dates for
accomplishing such obligations or tasks will be approximately adjusted to
reflect any changes in such tasks or the project schedule for their performance
which are caused by any delay by CEGEDIM in performance or completion of its
tasks.

 

4.7          Standard of Performance. CEGEDIM agrees that it will perform the
Services with that standard of care, skill and diligence normally provided by a
professional person in the performance of similar services.

 

4.8          Marketing Initiatives. CEGEDIM and GRAND CARD agree to perform
marketing including, but not limited to, press releases, co-marketing
promotional events, joint participation in trade shows, press interviews, common
article, information and logos on respective website, cross-linked websites.
Each Party will bear its own respective costs, expenses, risks and liabilities
arising out of performance hereunder, except where the Parties agree in writing
to share in such expense.

 

4.9          Approval of Marketing Initiatives and Advertising. Any advertising
or marketing initiative conducted, or any signage, trademark, logo or other item
or material used, by either CEGEDIM or GRAND CARD which refers to, mentions or
affects the other such Party or the other such Party’s products or services
shall be submitted to that Party’s authorized representative for written
approval with respect to size, format, content and media, as applicable, prior
to its use, display or publication, which approval may be granted or withheld
for any reason in the other Party’s sole discretion. Each Party agrees to
provide written response to all requests with regard to proposed marketing
initiative or advertisements, no later than five (5) business days after
receiving such request. Each Party will bear its own respective costs, expenses,
risks and liabilities arising out of performance hereunder, except where the
Parties agree in writing to share in such expense.

 

4.10        Payment Terms. All cost sharing and/or recoupment amounts and
revenue share amounts as provided in Subsection 4.3 will be reconciled and
distributed or paid monthly between CEGEDIM and GRAND CARD within forty five
(45) days from the end of the preceding month.

 

7

 

 

5.            GOVERNANCE

 

5.1          General. This Agreement shall be governed by the Steering Committee
and Strategic Partner Managers as provided in this Section 5. All activities in
connection with the Programs shall be conducted under the direction and
oversight of the Steering Committee.

 

5.2Strategic Partner Managers.

 

5.2.1Appointment and Roles. Promptly after the Effective Date, and in any event
within thirty (30) days thereafter, each of CEGEDIM and GRAND CARD shall appoint
a single individual to act as that Party’s Strategic Partner Manager (the
“Strategic Partner Manager”). The role of the Strategic Partner Managers is to
act as a single point of contact for its respective Party. Strategic Partner
Managers shall have the right to attend all Steering Committee meetings. Each
Party may change its designated Strategic Partner Manager from time to time upon
written notice to the other Party.

 

5.3Steering Committee.

 

5.3.1Formation and Purpose. CEGEDIM and GRAND CARD hereby establish a Steering
Committee (“Steering Committee”) that shall generally operate by the procedures
set forth in Subsections 5.3.2 and 5.3.3. The Steering Committee shall have
overall responsibility over the Alliance, including for: (A) managing the
overall relationship and activities for the Programs; (B) overseeing the Card
launching; (C) reviewing, commenting on and approving or rejecting business
objectives and developments and updates or amendments thereto; (D) facilitating
the flow of information between CEGEDIM and GRAND CARD and coordinating the
activities of CEGEDIM and GRAND CARD; (E) attempting to resolve Disputes, if
any, in accordance with Section 11 and any other matters referred to the
Steering Committee by the Strategic Partner Managers; and (F) performing such
other functions as appropriate to further the purposes of the Agreement.

 

5.3.2Membership and Meetings. The Steering Committee shall be comprised of 6
members, consisting of 3 representatives of each of CEGEDIM and GRAND CARD. Each
of CEGEDIM and GRAND CARD shall designate its respective Steering Committee
members promptly after execution of this Agreement, which initial members shall
be senior Party representatives having the technical knowledge and
decision-making authority appropriate for supervising such Party’s
responsibilities under this Agreement. The initial meeting of the Steering
Committee shall occur no later than fifteen (15) days after the Effective Date.
The Steering Committee shall meet at least once each month during the first year
of the Term and thereafter at least once every three (3) months during the Term
or at such other intervals as decided by the Steering Committee.

 

8

 

 

5.3.3Steering Committee Membership and Procedures.

  

A) Membership and Meetings. With respect to CEGEDIM's and GRAND CARD's Steering
Committee representatives, each such Party may replace its Steering Committee
representatives at any time upon written notice to the other such Party.
Meetings of any Steering Committee may be held by audio or video teleconference
with the consent of CEGEDIM and GRAND CARD. All Steering Committee
representatives shall be given at least three (3) days' prior notice of any
Steering Committee meetings (unless such notice is waived by the applicable
representative(s) in any particular instance). Each meeting shall require that
representatives from each of CEGEDIM and GRAND CARD be in attendance before
business may be conducted. Each of CEGEDIM and GRAND CARD shall be responsible
for all of its own expenses of participating in any Steering Committee meeting.

 

B) Decision-Making. Each of CEGEDIM's and GRAND CARD's representatives on a
Steering Committee shall, collectively, have one vote (the “Party Vote”) on all
matters brought before the Steering Committee, which Party Vote shall be
determined by majority vote of such representatives present at any meeting. Each
Steering Committee meeting shall operate as to matters within its jurisdiction
by unanimous vote. If the Steering Committee fails to achieve a unanimous vote
with respect to any matter, CEGEDIM and GRAND CARD shall use their commercially
reasonable best efforts to resolve such dispute as rapidly as possible on a fair
and equitable basis. In the event that CEGEDIM and GRAND CARD fail to resolve
such dispute (the “Dispute”) within ten (10) business days after the Steering
Committee failed to achieve a unanimous vote with respect to the applicable
matter, then the Parties agree to resolve the Dispute through mediation as
hereinafter provided in this Subsection 5.3.3(B). If the Parties cannot agree on
a person to act as mediator within five (5) days after the end of such ten (10)
business day period, then each Party shall select an independent person within
such five (5) day period and such two (2) independent persons shall, within five
(5) days after their selection, agree on a third independent person who shall
serve as the sole mediator with respect to the Dispute. If either Party fails to
select its independent person within the relevant five (5) day period, then such
Party shall be deemed to have waived its right to participate in the selection
of the mediator and the independent person selected by the other Party shall be
the sole mediator with respect to the Dispute. Each Party shall submit to the
sole mediator a written presentation of such Party's position with respect to
the Dispute within ten (10) days after selection of the sole mediator, and the
Parties shall make their representatives on the Steering Committee available for
such mediation sessions as the sole mediator may request. The sole mediator
shall decide the Dispute within ten (10) days after the end of the ten (10) day
period for submission of written presentations, which decision shall be final
and binding on the Parties. Notwithstanding the foregoing, with regard to any
Intellectual Property (as defined in Section 8) matters, all of the foregoing
time periods will be reasonably shortened or expedited if necessary to meet any
official deadlines from the U.S. Patent and Trademark Office or any foreign
patent offices.

 

9

 

 

6.            WARRANTIES AND LIABILITY

 

6.1          Mutual Warranties. Each Party hereby represents and warrants that
(A) it has the right to enter into this Agreement and to perform its obligations
under this Agreement; (B) the execution, delivery and performance of this
Agreement do not conflict with, or constitute a breach or default under any of
its charter or organizational documents, any law, order, judgment or
governmental rule or regulation applicable to it, or any material agreement,
contract, commitment or instrument to which it is a party; (C) it shall perform
its responsibilities in compliance in all material respects with the
requirements of applicable laws.

 

6.2          CEGEDIM Warranties. CEGEDIM represents and warrants that to its
actual knowledge and after reasonable inquiry the Claim Processing Engine and
its underlying technology used for purpose of the Alliance do not infringe any
valid US patents, copyrights, trademarks, trade secrets or other proprietary
rights of any third party.

 

6.3          WARRANTY DISCLAIMER. EXCEPT AS EXPRESSLY PROVIDED IN THIS
AGREEMENT, THE PARTIES DO NOT MAKE ANY OTHER WARRANTIES OF ANY KIND, AND CEGEDIM
AND GRAND CARD DISCLAIM ALL OTHER WARRANTIES, EXPRESS OR IMPLIED, INCLUDING
WITHOUT LIMITATION ANY WARRANTY OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR
PURPOSE. CEGEDIM DOES NOT WARRANT THAT THE USE OF THE CLAIM PROCESSING ENGINE
WILL BE UNINTERRUPTED OR ERROR-FREE.

 

6.4          EXCLUSION OF LIABILITY. IN NO EVENT SHALL EITHER PARTY BE LIABLE TO
THE OTHER PARTY OR ANY OTHER PERSON OR ENTITY FOR ANY INDIRECT, INCIDENTAL
SPECIAL, PUNITIVE OR CONSEQUENTIAL DAMAGES, INCLUDING WITHOUT LIMITATION DAMAGES
FOR LOSS OF PROFITS INCURRED BY ANY PARTY OR ANY AFFILIATE THEREOF, WHETHER IN
AN ACTION IN CONTRACT, WARRANTY, STRICT LIABILITY OR TORT, EVEN IF THE OTHER
PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES IN ADVANCE OR SUCH
DAMAGES COULD HAVE BEEN REASONABLY FORESEEN BY THE OTHER PARTY.

 

7.            INDEMNIFICATION

 

7.1          Obligations of the Parties. Each of CEGEDIM and GRAND CARD shall
defend, indemnify and hold harmless the other Party, its Affiliates and its and
their respective directors, officers, employees, consultants, contractors,
representatives and agents (collectively, the “Indemnified Parties”) from and
against any and all losses, costs, damages, fees, liabilities or expenses
(including reasonable attorneys’ fees and expenses) (collectively, “Losses”)
incurred in connection with any third party claim, action or proceeding (a
“Third Party Claim”) arising out of or related to: (A) any material breach by
the Indemnitor of any of its representations, warranties, covenants or
obligations pursuant to this Agreement; (B) any gross negligence or willful
misconduct of the Indemnitor, its Affiliates, or their officers, directors,
employees, contractors, consultants, agents, representatives in the exercise of
any of the Indemnitor’s rights or the performance of any of the Indemnitor’s
obligations under this Agreement.

 

10

 

 

7.2Indemnification Procedures.

 

7.2.1Notification. In the case of a Third Party Claim as to which a Party may be
obligated to provide indemnification pursuant to Section 7.1 (the “Indemnitor”),
such Indemnified Party seeking indemnification hereunder (“Indemnitee”) will
notify the Indemnitor in writing of the Third Party Claim (and specifying in
reasonable detail the factual basis for the Third Party Claim and to the extent
known, the amount of the Third Party Claim) promptly after becoming aware of
such Third Party Claim.

 

7.2.2Assumption of Defense. If a Third Party Claim is made against an
Indemnitee, the Indemnitor will be entitled, within thirty (30) days after
receipt of written notice from the Indemnitee of the commencement or assertion
of any such Third Party Claim, to assume the defense thereof (at the expense of
the Indemnitor) with counsel selected by the Indemnitor and reasonably
satisfactory to the Indemnitee. Should the Indemnitor so elect to assume the
defense of a Third Party Claim, the Indemnitor will not be liable to the
Indemnitee for any legal or other expenses subsequently incurred by the
Indemnitee in connection with the defense thereof; provided, however, that if in
the opinion of counsel, such counsel and opinion being satisfactory to
Indemnitor and its counsel, a conflict of interest exists between the Indemnitor
and an Indemnitee in respect of such claim, such Indemnitee shall have the right
to employ separate counsel (which shall be reasonably satisfactory to the
Indemnitor) to represent such Indemnitee with respect to the matters as to which
a conflict of interest exists and in that event, the reasonable fees and
expenses of such separate counsel shall be paid by such Indemnitor; provided
further, that the Indemnitor shall only be responsible for the reasonable fees
and expenses of one (1) separate counsel for such Indemnitee. If the Indemnitor
assumes the defense of any Third Party Claim, the Indemnitee shall have the
right to participate in the defense thereof and to employ counsel, at its own
expense, separate from the counsel employed by the Indemnitor. If the Indemnitor
assumes the defense of any Third Party Claim, the Indemnitor will keep the
Indemnitee informed of developments relating to or in connection with such Third
Party Claim, as may be reasonably requested by the Indemnitee (including
providing to the Indemnitee on reasonable request updates and summaries as to
the status thereof). If the Indemnitor chooses to defend a Third Party Claim,
all Indemnitees shall reasonably cooperate with the Indemnitor in the defense
thereof (such cooperation to be at the expense, including reasonable legal fees
and expenses, of the Indemnitor). If the Indemnitor does not elect to assume
control of the defense of any Third Party Claim, within the thirty (30) day
period set forth above, the Indemnitee shall have the right, at the expense of
the Indemnitor, after three (3) business days’ written notice to the Indemnitor
of its intent to do so, to undertake the defense of the Third Party Claim for
the account of the Indemnitor (with counsel selected by the Indemnitee), and to
compromise or settle such Third Party Claim, exercising reasonable business
judgment.

 

11

 

 

7.2.3Settlements. The Indemnitee shall agree to any settlement, compromise, or
discharge of such Third Party Claim that the Indemnitor may recommend that by
its terms obligates the Indemnitor to pay the full amount of Losses (whether
through settlement or otherwise) in connection with such Third Party Claim and
unconditionally and irrevocably releases the Indemnitee completely from all
liability in connection with such Third Party Claim; provided, however, that,
without the Indemnitee’s prior written consent, the Indemnitor shall not consent
to any settlement, compromise or discharge (including the consent to entry of
any judgment), and the Indemnitee may refuse in good faith to agree to any such
settlement, compromise or discharge that provides for injunctive or other
nonmonetary relief affecting the Indemnitee. The Indemnitee shall not admit any
liability with respect to, or settle, compromise or discharge such Third Party
Claim without the Indemnitor’s prior written consent.

 

7.3          Insurance. Any indemnification hereunder shall be made net of any
insurance proceeds recovered by the Indemnitee; provided, however, that if,
following the payment to the Indemnitee of any amount under this Section 7, such
Indemnitee recovers any insurance proceeds in respect of the claim for which
such indemnification payment was made, the Indemnitee shall promptly pay an
amount equal to the amount of such proceeds (but not exceeding the amount of
such indemnification payment) to the Indemnitor. Each Party shall maintain
insurance with respect to its activities hereunder.

 

8.            INTELLECTUAL PROPERTY RIGHTS OWNERSHIP

 

8.1          Intellectual Property. The Parties acknowledge each other’s
exclusive right, title, and interest in and to its patents, trademarks, trade
names, service marks, domain names, copyrights, trade secrets and other
proprietary rights (the “Intellectual Property”). A Party shall not use or name
in any manner any other Party’s Intellectual Property without the prior written
consent of such other Party or as otherwise expressly permitted under this
Agreement. Nothing herein shall grant to any Party any right, title or interest
in any other Party’s Intellectual Property.

 

8.2          CEGEDIM Results and Developments. All results, designs,
developments, ideas, discoveries, inventions and information having possible
application in any business of CEGEDIM or its Affiliates designed, developed,
discovered, invented, produced or originating solely from CEGEDIM during the
performance and/or in connection with the subject matter of this Agreement shall
be the sole and absolute property of CEGEDIM to deal with as CEGEDIM deems
appropriate. All such results, designs, developments, ideas, discoveries,
inventions and information shall be part of the CEGEDIM Confidential
Information. In the event CEGEDIM decides, at its discretion, to seek patent,
design, trademark and/or copyright or other protection in relation to any of the
same, GRAND CARD shall co-operate with CEGEDIM in the filing of any necessary
applications and in otherwise applying for, obtaining or maintaining patent,
design, trademark and/or copyright or other protection subject to CEGEDIM
bearing all costs and expenses in relation thereto.

 

12

 

 

8.3          GRAND CARD Results and Developments. All results, designs,
developments, ideas, discoveries, inventions and information having possible
application in any business of GRAND CARD or its Affiliates designed, developed,
discovered, invented, produced or originating solely from GRAND CARD during the
performance and/or in connection with the subject matter of this Agreement shall
be the sole and absolute property of GRAND CARD to deal with as GRAND CARD deems
appropriate. All such results, designs, developments, ideas, discoveries,
inventions and information shall be part of the GRAND CARD Confidential
Information. In the event GRAND CARD decides, at its discretion, to seek patent,
design, trademark and/or copyright or other protection in relation to any of the
same, CEGEDIM shall co-operate with GRAND CARD in the filing of any necessary
applications and in otherwise applying for, obtaining or maintaining patent,
design, trademark and/or copyright or other protection subject to GRAND CARD
bearing all costs and expenses in relation thereto.

 

8.4          Other Results and Developments. All results, designs, developments,
ideas, discoveries, inventions and information (other than any results, designs,
developments, ideas, discoveries, inventions and information which are the
property of CEGEDIM pursuant to Subsection 8.2 or the property of GRAND CARD
pursuant to Subsection 8.3) designed, developed, discovered, invented, produced
or originating from either GRAND CARD or CEGEDIM, or from GRAND CARD and CEGEDIM
jointly, shall be jointly owned by GRAND CARD and CEGEDIM (the “Joint
Intellectual Property”). All such Joint Intellectual Property shall be
Confidential Information of each Party hereunder. The Parties hereby agree that
the Steering Committee will make all decisions regarding the Joint Intellectual
Property, including filing, converting, prosecuting, maintaining, defending and
exploiting any patent applications or issued patents based on any Joint
Intellectual Property and seeking any other protection (including design,
trademark and/or copyright protection) with respect to any Joint Intellectual
Property in both the U.S. and any foreign jurisdictions. As part of the Steering
Committee's responsibilities, if and when the Steering Committee decides to seek
patent protection for any Joint Intellectual Property, it shall appoint a single
patent counsel or firm who will take instructions from the Steering Committee on
all prosecution matters before the U.S. Patent and Trademark Office and any
foreign patent office. The Parties shall fully cooperate with and provide
reasonable assistance to the Steering Committee and take all such actions as the
Steering Committee may request in connection with any such prosecution,
maintenance, defense, exploitation, or seeking of other protection for any Joint
intellectual Property. Any and all Joint Intellectual Property, including any
issued patents or registered trademarks or copyrights which are based on any
Joint Intellectual Property, shall be used solely for purposes of the Alliance
unless otherwise agreed to in writing between the Parties. If either Party
wishes to use any such issued patent based on Joint Intellectual Property for
any purpose outside of the Alliance, the other Party shall be entitled to the
payment by such Party of a reasonable royalty to be agreed by the Parties for
such use.

 

8.5          Provisional Patent. The provisional patent 61/693992 titled SYSTEM
AND METHOD FOR INCENTIVIZING PURCHASES (the “Provisional Patent”) was filed on
August 28, 2012 with Joseph Bernstein, Steve Leber and Paul Kandle, as named
inventors. The Provisional Patent is Joint Intellectual Property. Messrs.
Bernstein and Leber assigned all of their right, title and interest in and to
the Provisional Patent to GRAND CARD pursuant to a Patent Assignment effective
as of October 24, 2012 (the “Bernstein/Leber Patent Assignment”). Upon execution
hereof, Paul Kandle has also executed and delivered an assignment agreement (the
“Kandle Assignment”) in substantially the same form as the Bernstein/Leber
Patent Assignment, pursuant to which Paul Kandle has assigned to CEGEDIM all of
his right, title and interest in and to the Provisional Patent. Notwithstanding
the foregoing, neither GRAND CARD nor CEGEDIM (nor Steve Leber, Joseph Bernstein
or Paul Kandle) shall have any liability to the other Party (or to Steve Leber,
Joseph Bernstein or Paul Kandle) in the event that no patent is issued based on
or claiming priority to the Provisional Application.

 

13

 

 

9.            LICENSE GRANT

 

9.1          GRAND CARD Trademarks License. For the Term, CEGEDIM may, in its
discretion reference GRAND CARD in the Territory by using the GRAND CARD
Trademarks (as set forth in Appendix 3) and/or its products or services in
advertising and promotional materials solely in connection with the marketing
and promotion efforts required under this Agreement as follows: (A) in lists of
CEGEDIM’s business partners for customer information, (B) in general advertising
and marketing material listing all CEGEDIM partners; (C) by framing and
displaying the GRAND CARD Trademarks at CEGEDIM’s corporate headquarters and at
its selected business offices; (D) by displaying such GRAND CARD Trademarks for
display at promotional events and trade show events, and (E) displaying such
GRAND CARD Trademarks as a hyperlink to GRAND CARD’s Websites on the CEGEDIM
websites. In the event GRAND CARD provides CEGEDIM with images of its Trademarks
for use as set forth above, CEGEDIM agrees it will not alter the color or
configuration of such image, except as to size, provided, however, that the
proportions shall remain the same. All rights not specifically granted herein
are retained by GRAND CARD. The use of the GRAND CARD Trademarks shall be in
accordance with the Trademark Guidelines as set forth in Appendix 4 hereto.
CEGEDIM hereby acknowledges and agrees that this Trademark license shall
terminate immediately if CEGEDIM fails to comply with any of the limitations or
other requirements described herein.

 

9.2          CEGEDIM Trademarks License. For the Term, GRAND CARD may, in its
discretion reference the CEGEDIM Trademarks (as set forth in Appendix 2) in the
Territory by GRAND CARD solely in connection with the marketing and promotion
efforts required under this Agreement and otherwise in accordance with the terms
of this Agreement. The CEGEDIM Trademarks may be used by GRAND CARD in the
following instances as follows: (A) in lists of the GRAND CARD business partners
for Customer information, (B) in general advertising and marketing material
listing all GRAND CARD business alliances; (D) by framing and displaying the
CEGEDIM Trademarks at GRAND CARD corporate headquarters and at its selected
business offices; (E) displaying the CEGEDIM Trademarks for display at
promotional events and trade show events, and (F) displaying the CEGEDIM
Trademarks as a hyperlink to CEGEDIM’s website on the GRAND CARD websites. All
rights not specifically granted herein are retained by CEGEDIM. The use of the
CEGEDIM Trademarks shall be in accordance with the Trademark Guidelines as set
forth in Appendix 4 hereto. In the event CEGEDIM provides GRAND CARD with images
of CEGEDIM’s Trademarks for use as set forth above, GRAND CARD agrees it will
not alter the color or configuration of such image, except as to size, provide
however that the proportions shall remain the same. GRAND CARD hereby
acknowledges and agrees that this Trademark license shall terminate immediately
if GRAND CARD fails to comply with any of the limitations or other requirements
described herein.

 

14

 

 

10.         CONFIDENTIAL INFORMATION

 

10.1        CEGEDIM and Grandparents.com, Inc. previously entered into a
Confidentiality Agreement dated January 10, 2012 (a copy of which is attached
hereto) (the “Confidentiality Agreement”). GRAND CARD hereby agrees to be bound
by the provisions of the Confidentiality Agreement with respect to the
Evaluation Material of CEGEDIM, and CEGEDIM hereby confirms and agrees that it
is bound by the provisions of the Confidentiality Agreement with respect to the
Evaluation Material of GRAND CARD. The Parties agree that the obligations and
prohibitions contained in the Confidentiality Agreement shall be effective and
enforceable between CEGEDIM and GRAND CARD during the Term of this Agreement and
five (5) years thereafter, except for Evaluation Material (as defined
thereunder) which is deemed a trade secret of the Parties (“Trade Secrets”), as
defined under the Uniform Trade Secrets Act. Obligations and prohibitions
regarding Trade Secrets shall remain effective for such period as the related
Evaluation Material remains a Trade Secret under the Uniform Trade Secrets Act.
Accordingly, without limiting the provisions of the Confidentiality Agreement,
the term “Evaluation Material” (as this term is defined in the Confidentiality
Agreement and used therein and in this Agreement) shall encompass and include
all proprietary and other confidential information disclosed by CEGEDIM to GRAND
CARD or by GRAND CARD to CEGEDIM) for purpose of the Alliance or this Agreement,
including, without limitation, for purpose of the development or performance of
the business or operations of the Alliance, and all Evaluation Material of the
applicable Party thereunder shall be “Confidential Information” of such Party
hereunder. The terms and conditions of the Confidentiality Agreement shall apply
mutatis mutandis to Grand Card as though a party to the Confidentiality
Agreement.

 

10.2        Public Announcements. No Party will make any public announcement of
any information regarding this Agreement, or any activities under this Agreement
without the prior written approval of the other Parties, provided, however, that
each Party may disclose: (A) any information required by law; and (B) any other
information that has been previously approved for disclosure by the other Party,
without further approval from the other Party hereunder.

 

11.         DISPUTE RESOLUTION

 

11.1        Dispute Resolution. Except as expressly otherwise provided in this
Agreement, any material dispute, difference, claim, action, demand, request,
investigation, controversy or other question arising out of or relating to the
interpretation of any provisions of this Agreement or the failure of any Party
to perform or comply with any obligations or conditions applicable to such Party
pursuant to this Agreement (“Dispute”) shall be settled in accordance with the
provisions of this Section 11.

 

11.2        Mutual Discussions. The Parties understand and appreciate that the
Parties’ long-term mutual interest will be best served by affecting a rapid and
fair resolution of any Dispute. Therefore, the Parties agree that, upon the
written request of any Party, the Parties will each promptly appoint a senior
executive to discuss any such Dispute in good faith and on a fair and equitable
basis, with a view to resolving such Dispute as rapidly as possible and in any
event within a period of thirty (30) days after such written notice was given.

 

11.3        Arbitration.

 

11.3.1Referral to Arbitration. In the event that a Dispute is not resolved
pursuant to Subsection 11.2 within the thirty (30) day period referred to
therein, any Party may commence final and binding arbitration of such Dispute by
sending written notice of such election to the other Parties clearly marked with
the words “Arbitration Demand”, whereupon such Dispute shall be arbitrated in
accordance with this Subsection 11.3.

 

15

 

 

11.3.2Rules and Procedures. Any Dispute shall be settled by arbitration
administered by the American Arbitration Association under its Commercial
Arbitration Rules. The Parties agree that arbitration will be conducted in New
York NY. The Parties also agree that the AAA Optional Rules for Emergency
Measures of Protection shall apply to the proceedings. Except as may be required
to be disclosed by applicable laws or governmental regulations, the Parties
shall keep confidential the content of the arbitration proceedings, the
existence thereof, and any arbitration award resulting from arbitration of any
Dispute. Within thirty (30) calendar days after the notice of arbitration has
been served, a single arbitrator will be selected by agreement of the Parties
or, absent such agreement, the AAA will select the arbitrator in accordance with
the AAA Commercial Arbitration Rules. The AAA shall disqualify any arbitrator
whom it determines not to be independent or impartial. The arbitrator shall be
entitled to a fee commensurate with his fees for professional services requiring
similar time and efforts. The Parties shall instruct the arbitrator to render a
determination of any such Dispute within one hundred eighty (180) days after the
appointment of such arbitrator. All Disputes shall be resolved by submission of
documents unless the arbitrator determines that an oral hearing is necessary.

 

11.3.3Awards. The decision of the arbitrator with respect to any Dispute shall
be in writing and state the findings, facts and conclusions of law upon which
the decision is based. Any such decision and award rendered by the arbitrator
shall be final and binding upon the Parties. Judgment upon any award rendered
may be entered in any state or federal court located in the State of New York,
or application may be made to such court for a judicial acceptance of the award
and an order of enforcement, as the case may be. Each Party submits itself to
the jurisdiction of any such court for the entry and enforcement to judgment
with respect to the decision of the arbitrator hereunder.

 

11.3.4Costs and Expenses. Each Party shall pay its own costs and expenses of
arbitration, and the costs and expenses of the arbitrator shall be equally
shared between CEGEDIM and GRAND CARD unless the arbitrator assesses as part of
its award all or any part of the arbitration expenses of a Party (including
reasonable attorneys’ fees) against the other Party, as the case may be.

 

11.4        No Other Forum. Except as provided, the provisions of Subsection
11.3 shall be a complete defense to any suit, action or proceeding instituted in
any federal or state court with respect to any Dispute arising under this
Agreement. Any Party commencing a lawsuit in violation of this Section 11 shall
pay the costs of the other Party, including reasonable attorney’s fees and
defense costs.

 

16

 

 

11.5        Right to Injunctive and Other Relief. Nothing in this Agreement
shall prohibit any Party from seeking injunctive relief from a court of
competent jurisdiction in the event of a breach or prospective breach of this
Agreement by the other Party which would cause irreparable harm to the first
Party.

 

12.         GENERAL PROVISIONS

 

12.1        Choice of Law. This Agreement shall be governed by and interpreted
in accordance with the laws of the State of New York, without regard to its
conflict of law principles (other than Section 5-1401 of the New York General
Obligations Law) or the United Nations Convention on the International Sale of
Goods.

 

12.2        Non-Assignability and Binding Effect. This Agreement shall be
binding upon and inure to the benefit of the Parties and their respective
successors and permitted assigns. No Party may assign either this Agreement or
any of its rights, interests, or obligations hereunder without the prior written
approval of the other Party; provided, however, that any Party may (A) assign
any or all of its rights and interests hereunder to one or more of its
Affiliates and (B) designate one or more of its Affiliates to perform its
obligations hereunder; provided, further however, that such assignment or
delegation shall not relieve a Party of its obligations under this Agreement,
and (C) assign or otherwise transfer this Agreement in connection with a sale of
equity interests, sale of all or substantially all assets or other change of
control transaction involving such Party or its line of business to which this
Agreement relates. Any assignment or delegation in violation of this Subsection
shall be null and void.

 

12.3        Severability. If any provision of this Agreement is invalid or
unenforceable, or otherwise directly or indirectly affects the validity of any
other material provision(s) of this Agreement, this Agreement shall remain in
effect except for such provision. The Parties shall consult with one another and
use their best efforts to agree upon a valid and enforceable provision that is a
reasonable substitute for such invalid or unenforceable provision in view of the
intent of this Agreement.

 

12.4        Parties in Interest. This Agreement shall be binding upon and inure
to the benefit of and be enforceable by the respective successors and permitted
assigns of the Parties hereto. Nothing in this Agreement, express or implied, is
intended to confer on any person other than the Parties hereto, or their
respective successors and permitted assigns, any rights, remedies, obligations,
or liabilities under or by reason of this Agreement.

 

12.5        Further Assurances and Actions. From time to time after the
Effective Date, the Parties shall execute, acknowledge and deliver to each other
any further documents, assurances, and other matters, and will take any other
action consistent with the terms and conditions of this Agreement, that may
reasonably be requested by a Party and necessary or desirable to carry out the
purpose and intent of this Agreement. The Parties shall cooperate and upon
mutual agreement use all reasonable efforts to make all other registrations,
filings, and applications, to give all notices, and to obtain as soon as
practicable all governmental or other consents, transfers, approvals, orders,
qualifications, authorizations, permits, and waivers, if any, and to do all
other things necessary or desirable for the consummation of this Agreement.

 

17

 

 

12.6        Waiver and Amendment. No waiver, modification or amendment of any
provision of this Agreement shall be valid or effective unless made in writing
and signed by a duly authorized representative of each Party.

 

12.7        No Implied Waivers. No failure to exercise and no delay in
exercising any right or remedy hereunder shall operate as a waiver thereof. No
waiver or consent hereunder shall be applicable to any events, acts or
circumstances except those specifically covered thereby.

 

18

 

 

12.8        Notices. All notices that are required or permitted hereunder shall
be in writing and shall be sufficient if personally delivered or sent by mail or
FedEx or other nationally recognized overnight delivery service. Any notices
shall be deemed given upon the earlier of the date when received at, or the
third day after the date when sent by registered or certified mail or the day
after the date when sent by FedEx or other nationally recognized overnight
delivery service to, the address set forth below, unless such address is changed
by notice to the other Parties hereto:

 

If to CEGEDIM:

 

Cegedim Inc.

Address: 1425 US Highway 206 - Bedminster NJ 07921

Attn: General Counsel

Tel: (908) 443-2000

Fax: (908) 443-2068

 

with a copy to:

 

Mr. Paul Kandle VP/General Manager

Opus Health Division of Cegedim Customer Relationship Management

 

If to GRAND CARD :

 

Grand Card, LLC

Address: 589 Eighth Avenue

Attn: Joseph Bernstein, Co-CEO

Tel: 917-365-3651

Fax: 847-589-3877

 

with a copy to:

 

Sills Cummis & Gross P.C.

Address: One Riverfront Plaza

Newark, NJ 07102

Attn: Jeffrey Wasserman, Esq.

Tel: (973) 643-5879

Fax: (973) 643-6500

 

12.9        Construction. Unless the context of this Agreement clearly requires
otherwise: (A) references to any gender include all genders; (B) “or” has the
inclusive meaning frequently identified with the phrase “and/or”; (C)
“including” has the inclusive meaning frequently identified with the phrase
“including but not limited to” or “including without limitation”; (D) references
to “hereunder” or “herein” relate to this Agreement; (E) section, subsection,
clause, schedule and exhibit references are to this Agreement unless otherwise
specified; and (F) all terms defined in the singular shall have the same meaning
in the plural and vice versa.

 

19

 

 

12.10      Force Majeure. No Party shall be held liable or responsible to the
other Parties nor be deemed to be in default under, or in breach of any
provision of, this Agreement for failure or delay in fulfilling or performing
any obligation of this Agreement when such failure or delay is due to Force
Majeure, and without the fault or negligence of the Party so failing or
delaying. In such event CEGEDIM or GRAND CARD, as the case may be, shall
immediately notify the other Party of such inability and of the period for which
such inability is expected to continue. The Party giving such notice shall
thereupon be excused from such of its obligations under this Agreement as it is
thereby disabled from performing for so long as it is so disabled. In the event
of such Force Majeure, the Party affected shall use reasonable efforts to cure
or overcome the same and resume performance of its obligations hereunder. “Force
Majeure” means an event or occurrence that materially interferes with the
ability of a Party to perform its obligations or duties hereunder which is not
within the reasonable control of the Party affected or any of its Affiliates,
and not due to malfeasance by such Party or its Affiliates, including without
limitation fire, earthquake, acts of God, terrorist attack, tsunami, nuclear
disaster, acts of war, labor strikes or lockouts, riots, civil disturbances,
actions or inactions of governmental authorities (except actions in response to
a breach of applicable law by such Party).

 

12.11      Entire Agreement; Conflicts. This Agreement constitutes the entire
agreement between the Parties with respect to the subject matter hereof and
supersedes all previous agreements and understandings between the Parties,
whether written or oral, except for the Confidentiality Agreement. This
Agreement may be altered, amended or changed only by a writing making specific
reference to this Agreement and signed by duly authorized representatives of
CEGEDIM and GRAND CARD. If the terms of this Agreement (without including any
schedules, exhibits or other attachments to this Agreement) conflict with any of
the terms or other statements in any schedules, exhibits or attachments to this
Agreement, the terms of this Agreement will prevail.

 

12.12      Execution in Counterparts. This Agreement may be executed in two or
more counterparts, each of which will be deemed an original, but all of which
together will constitute one and the same instrument. An originally executed
version of this Agreement that is scanned as an image file (e.g., Adobe pdf
format) and then delivered by one Party to the other Party via electronic mail
(i.e., e-mail) as evidence of signature, shall, for all purposes hereof, be
considered an original. In addition, an originally executed version of this
Agreement that is delivered via fax by one Party to the other Party as evidence
of signature shall, for all purposes hereof, be deemed an original.

 

[SIGNATURE PAGE FOLLOWS]

 

20

 

 

IN WITNESS WHEREOF, this Agreement has been executed by the Parties hereto in
two (2) original copies.

 

CEGEDIM INC.   GRAND CARD, LLC       By: /s/ Paul Kandle   By: /s/ Joseph
Bernstein Name: Paul Kandle   Name: Joseph Bernstein Title: General Manager  
Title: Co-CEO           GRANDPARENTS.COM           By: /s/ Joseph Bernstein    
Name: Joseph Bernstein     Title: Co-CEO

 



 

